Citation Nr: 0104476	
Decision Date: 02/14/01    Archive Date: 02/20/01

DOCKET NO.  99-18 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and a friend


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from October 1952 to August 
1954 and is a recipient of the Purple Heart Medal and the 
Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's initial claim of entitlement to service 
connection for PTSD was denied in a May 1987 rating decision, 
and this denial was continued in a March 1989 Board decision.

3.  Evidence received into the claims file subsequent to the 
March 1989 Board decision has not been previously associated 
with the record and is not merely cumulative of evidence 
previously of record, and such evidence bears directly and 
substantially on the question of whether the veteran 
currently suffers from PTSD.

4.  The evidence of record, on balance, does not establish 
that the veteran currently suffers from PTSD.


CONCLUSIONS OF LAW

1.  The March 1989 Board decision denying entitlement to 
service connection for PTSD is final.  38 U.S.C.A. § 7104(a) 
(West 1991 & Supp. 2000).

2.  Evidence received since the March 1989 Board decision is 
new and material, and the veteran's claim of entitlement to 
service connection for PTSD is reopened.  38 U.S.C.A. 
§§ 5108, 7104, 7105 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.156 (2000).

3.  PTSD was not incurred or aggravated as a result of 
service.  38 U.S.C.A. §§ 1110, 1154 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.303, 3.304 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is aware that the RO 
denied the veteran's claim for service connection for PTSD on 
a de novo basis in the appealed July 1999 rating decision.  
However, as described below, the Board finds that this same 
claim was denied in a prior Board decision.  The Board has a 
legal duty to address the "new and material evidence" 
requirement regardless of the actions of the RO.  If the 
Board finds that no new and material evidence has been 
submitted, it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown,  4 Vet. App. 239, 244 (1993).

Generally, a final decision issued by an RO or by the Board 
may not thereafter be reopened and allowed, and a claim 
predicated on the same factual basis may not be considered.  
38 U.S.C.A. §§ 7104, 7105 (West 1991 & Supp. 2000); see also 
38 C.F.R. §§ 20.302, 20.1103 (2000).  The exception to this 
rule is 38 U.S.C.A. § 5108 (West 1991), which states, in 
part, that "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  Thompson v. Derwinski, 1 Vet. 
App. 251, 253 (1991).

"New and material evidence" means evidence not previously 
submitted to agency decisionmakers which bears "directly and 
substantially" upon the specific matter under consideration.  
Such evidence must be neither cumulative nor redundant, and, 
by itself or in connection with evidence previously 
assembled, such evidence must be "so significant that it 
must be considered in order to fairly decide the merits of 
the claim."  38 C.F.R. § 3.156(a) (2000); see generally 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

In this case, in a May 1987 rating decision, the RO denied 
the veteran's initial claim of entitlement to service 
connection for PTSD on the basis that this disability was not 
shown by a March 1987 VA psychiatric examination.  At the 
time of this decision, the claims file also included the 
report of a March 1987 medical examination, which includes a 
diagnosis of PTSD.  The veteran appealed the May 1987 rating 
decision, but, in a March 1989 decision, the Board continued 
the denial of entitlement to service connection for PTSD.  In 
explaining this denial, the Board made reference to the March 
1987 VA medical examination report containing a diagnosis of 
PTSD but found the March 1987 VA psychiatric examination 
report to be of greater probative value.  In summary, the 
Board based its conclusion on the finding that symptomatology 
consistent with PTSD had not been shown.

The March 1989 Board decision is final under 38 U.S.C.A. 
§ 7104(a) (West 1991 & Supp. 2000); as such, the evidence 
that must be considered in determining whether new and 
material evidence has been submitted in this case is the 
evidence added to the record since that decision.  The Board 
would point out that this evidence includes the report of a 
June 1999 VA psychiatric examination.  This examination 
report contains a discussion of the nature of the veteran's 
current psychiatric disability, and the examiner who 
conducted this examination compared the findings from the 
veteran's two March 1997 VA examinations.  The Board finds 
that this evidence is not merely cumulative of evidence 
previously of record, and such evidence bears directly and 
substantially on the question of whether the veteran 
currently suffers from PTSD.  Therefore, the veteran's claim 
of entitlement to service connection for this disorder is 
reopened.

Having reopened the veteran's claim of entitlement to service 
connection for PTSD, the Board will now proceed to 
consideration of this claim on its merits.  Such de novo 
consideration should not result in any prejudice to the 
veteran, especially as the RO also considered the veteran's 
claim on a de novo basis.  Moreover, the RO has already 
provided the veteran with the laws and regulations concerning 
claims for direct service connection for PTSD in its August 
1999 Statement of the Case. See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  

The Board also finds that, as the veteran has been afforded a 
comprehensive VA psychiatric examination in regard to his 
present claim, and as records of medical evidence reported by 
him have been obtained by the RO, no further development is 
necessary in order to comply with the VA's duty to assist him 
with the development of the facts pertinent to his claim.  
See 38 U.S.C.A. § 5107(a) (West 1991); The Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (to be codified at 38 U.S.C.A. §§ 5103A and 
5107(a)); see also Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  

As a general matter, service connection may be granted for a 
disorder incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110 (West 1991 & Supp. 2000); 38 C.F.R. § 3.303 (2000).  
In cases of PTSD, service connection requires a current 
medical diagnosis of PTSD (presumed to include the adequacy 
of the PTSD symptomatology and the sufficiency of a claimed 
in-service stressor), credible supporting evidence that the 
claimed in-service stressor(s) actually occurred, and medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor(s).  See 38 C.F.R. 
§ 3.304(f) (2000); Cohen v. Brown, 10 Vet. App. 128, 138 
(1997) (citing Moreau v. Brown, 9 Vet. App. 389, 394-95 
(1996)).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), his lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  Where, 
however, the VA determines that the veteran did not engage in 
combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence which corroborates the stressor.  
38 U.S.C.A. § 1154(b) (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.304(d), (f) (2000); Gaines v. West, 11 Vet. App. 353, 
357-58 (1998).  

In this case, as indicated above, the veteran is a recipient 
of the Purple Heart Medal and the Combat Infantryman Badge.  
These commendations reflect the veteran's participation in 
combat with the enemy during service.  See 38 C.F.R. 
§ 3.304(f) (2000).  As such, the Board is able to accept the 
veteran's lay contentions of in-service stressors without 
further substantiation of their occurrence.  See 38 C.F.R. 
§ 3.304(d) (2000).  The question remains, however, whether 
the veteran actually suffers from PTSD.

The Board observes that the veteran was treated for a 
psychogenic gastrointestinal reaction in October 1953, during 
service, and service connection was granted for this disorder 
in a September 1955 rating decision.  A VA psychiatric 
evaluation report, dated in March 1956, contains a diagnosis 
of a schizophrenic reaction.  The veteran was treated and 
hospitalized for a schizophrenic reaction and chronic 
schizophrenia on several further occasions through 1970.

As noted above, a diagnosis of PTSD is included in the report 
of the veteran's March 1987 VA medical examination.  This 
report reflects the veteran's complaints of some tension and 
nervousness, and such current symptoms as very poor recent 
memory and insight are noted.  The claims file also includes 
the report of a March 1987 VA psychiatric examination that 
was conducted by two examiners, who noted that the veteran 
specifically denied problems with nightmares, intrusive 
recollections of service in Korea, flashbacks, and an 
increased startle response.  The Axis I diagnosis was a 
chronic schizophrenia residual, and the examiners noted that 
the veteran was currently maintained on antipsychotic 
medications.

In June 1999, the veteran underwent a further VA PTSD 
examination, with a psychologist who had an opportunity to 
review the claims file.  In a discussion of the veteran's 
psychiatric history, the examiner noted that his prior 
psychiatric treatment and hospitalization records showed 
symptoms of schizophrenia, rather than PTSD.  During the 
examination, the veteran demonstrated a flat affect and a 
blunted mood, and he seemed preoccupied with the "theft of 
money" from the people with whom he was in business.  Also, 
the veteran denied auditory hallucinations, flashbacks, 
nightmares, and a hyperstartle response, and he was unable to 
cite any specific in-service stressors.  The Axis I diagnosis 
was schizophrenia, of undifferentiated type and in good 
remission.  The examiner further noted that the only prior 
diagnosis of PTSD was that from the March 1997 VA medical 
examination and explained that this diagnosis was made by a 
medical physician, rather than a psychiatrist or a 
psychologist, and was accompanied by no description of any 
PTSD symptoms.  By contrast, the March 1997 VA psychiatric 
examination revealed symptoms that were essentially 
consistent with the present examination; both examinations 
showed symptoms of schizophrenia, but not PTSD symptoms.  

In December 1999, VA treatment records dated from January 
1998 to November 1999 were added to the veteran's claims 
file.  These records show continued treatment for chronic 
schizophrenia, but there is no indication of a PTSD diagnosis 
in these records.

The United States Court of Appeals for Veterans Claims 
(Court) has held that it is the ultimate responsibility of 
the Board to assess the credibility and weight to be given to 
the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993); 
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992).  In this 
case, the Board finds that the conclusions of the VA 
examiners who examined the veteran in March 1987 and June 
1999 are supported by the absence of PTSD symptoms on 
examination, and the June 1999 examination report is of 
particular probative value because the conclusions included 
therein were based on a review of the veteran's claims file.  
By contrast, the March 1987 VA medical examination report 
contains a diagnosis of PTSD, but there is no discussion of 
this diagnosis in the context of the veteran's symptoms.  The 
Board has weighed this evidence and finds that, as the March 
1987 and June 1999 VA psychiatric examination reports have 
greater probative value than the report of the March 1987 VA 
medical examination, the evidence of record, on balance, does 
not support the finding that the veteran currently suffers 
from PTSD.

Again, the Board is cognizant of the fact that the veteran 
participated in combat with the enemy in Korea and recognizes 
the hardship resulting from this experience.  However, the 
only further evidence of record in support of a diagnosis of 
PTSD is lay evidence, including the testimony from the 
veteran's October 1999 VA hearing.  However, neither the 
veteran nor the acquaintance of his who testified at this 
hearing has been shown to possess the psychiatric expertise 
needed to render a diagnosis of PTSD, and, as such, this lay 
testimony lacks probative value.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  Therefore, it is the 
conclusion of the Board that the preponderance of the 
evidence is against the veteran's claim for service 
connection for PTSD.  

In reaching this decision, the Board acknowledges that the VA 
is statutorily required to resolve the benefit of the doubt 
in favor of the veteran when there is an approximate balance 
of positive and negative evidence regarding the merits of an 
outstanding issue.  However, that doctrine is not for 
application in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) 
(West 1991); The Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (relevant sections of 
which are to be codified at 38 U.S.C.A. § 5107(b)). 

ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for PTSD is reopened.  
Based on a de novo review of the record, the claim of 
entitlement to service connection PTSD is denied.



_______________________________
WARREN W. RICE, JR.
Member, Board of Veterans' Appeals

 

